DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species :

Species I: the laser module 210 comprises a submount 310 and two laser diodes 312 and 314, wherein the laser diodes 312 and 314 are bonded on the same side plane of the submount 310. In this embodiment, the laser beam generated by the laser diode 312 passes through the DOE 224_1 of the lens module 220 to generate the first image, and the laser beam generated by the laser diode 314 passes through the DOE 224_2 of the lens module 220 to generate the second image
Species II: the laser module 210 comprises a submount 320 and two laser diodes 322 and 324, wherein the laser diodes 322 and 324 are bonded on the different side planes of the submount 320. The laser beam generated by the laser diode 322 passes through the DOE 224_1 of the lens module 220 to generate the first image, and 
Species III: the laser module 120 comprises a submount 410, a laser diode 412 and two prisms 414 and 416, wherein a portion of a laser beam generated by the laser diode 412 is reflected by the prism 414, and another portion of the laser beam passes through the prism 414 and is reflected by the prism 416. The laser beam reflected by the prism 416 passes through the DOE 224_1 of the lens module 220 to generate the first image, and the laser beam reflected by the prism 414 passes through the DOE 224_2 of the lens module 220 to generate the second image
Species IV: the laser diode 712 is arranged to generate a laser beam to the DOE 724_1 to generate a first image, the laser diode 714 is arranged to generate a laser beam to the DOE 724_2 to generate a second image, the laser diode 716 is arranged to generate a laser beam to the DOE 724_3 to generate a third image, and the laser diode 718 is arranged to generate a laser beam to the DOE 724_4 to generate a fourth image.	
Species V: the laser  module comprises a submount 810, two laser diodes 812 and 814, and two prisms 816 and 818, wherein a portion of a laser beam generated by the laser diode 812 is reflected by the prism 816, and another portion of the laser beam passes through the prism 816 and is reflected by the prism 818; a portion of a laser beam generated by the laser diode 814 is reflected by the prism 816, and another portion of the laser beam passes through the prism 816 and is reflected by the prism 818
 The species are independent or distinct because they each possess patentably distinguishing features (e.g. In Species I, the laser module 210 comprises a submount 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species are numerous and varied in structure, each requiring separate search terms and strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.